864 F.2d 149
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Joseph F. ROHRER, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 88-3379.
United States Court of Appeals, Federal Circuit.
Nov. 9, 1988.

Before RICH, EDWARD S. SMITH, and PAULINE NEWMAN, Circuit Judges.
PER CURIAM.

DECISION

1
Joseph F. Rohrer petitions from the decision of the Merit Systems Protection Board (board), Docket No. PH831M8710276, which sustained the manner in which the Office of Personnel Management (OPM) computed the amount of his civil service retirement benefits.  We affirm.

OPINION

2
Contrary to petitioner's assertion, the full board is not required in its decisions to expressly address each and every argument made in a petition for review.  Nor was the full board required to grant petitioner's request for a hearing.  Petitioner was accorded a hearing before an administrative judge in the first instance and his assertion that the proceedings in this case were violative of due process is unconvincing.


3
On the merits, petitioner has not persuaded us that the administrative judge erred in sustaining OPM's computation of his retirement benefits.  We affirm the administrative judge's decision because it is not arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law, or obtained without procedures required by law, rule, or regulation having been followed, or unsupported by substantial evidence.  5 U.S.C. Sec. 7703(c) (1982).